DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered.

Response to Arguments
Status of Claims: Claims 1 – 20 have been rejected under USC § 103. Support for the amendments is found on [0005] and [00048]. 
Response to prior art arguments: Applicant argues the art made of record does not t teach the new limitations. The arguments are found persuasive as the art on record does not teach the amended limitations however the new art of Gertner (US 20160059044 A1) has been applied and teaches the amended limitations as explained in the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 13, 3 and 15, 4 and 16, 5 and 17,  8, 10 and 19, 11 and 20, in addition to claim 12 are rejected as unpatentable under 35 U.S.C. 103 as obvious over Konofagou et al. (US 20190167233 A1) in view of Gertner (US 20160059044 A1).

Regarding claims 1 and 13, Konofagou teaches an elasticity comparative measuring method and elasticity measuring device ([0005]: “The disclosed subject matter provides methods and systems for 3D ultrasound quasi-static elastography”), comprising: 
controlling, via a processor/a processor ([0015]: “signal processor” 105), configured to perform operations including controlling: 
an ultrasound probe to transmit a first ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a first plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”).
 receiving, via the ultrasound probe, echoes of the first ultrasound wave to obtain a first echo signal ([0082]: “…the radio-frequency (RF) backscattered echoes from each plane wave were recorded at a frequency of 10 MHz and stored in memory.”)
controlling, via a processor/a processor ([0015]: “signal processor” 105), configured to perform operations including controlling: 
an ultrasound probe to transmit a second ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”).
 receiving, via the ultrasound probe, echoes of the first ultrasound wave to obtain a second echo signal ([0082]: “…the radio-frequency (RF) backscattered echoes from each plane wave were recorded at a frequency of 10 MHz and stored in memory.”)
obtaining, via the processor, a first elasticity result corresponding to a first cross section in the region of interest according to the first echo signal ([0055]: “As shown for purposes of example in FIG. 3, multiple 3D volumes can be generated from two or more RFs. Each 3D volume can correspond to one or more RFs from a single ultrasound wave” and [0056]: “The method 100 can further include calculating at least one 3D displacement compared to a reference volume 103. For example, the 3D displacements, such as displacement in an axial, a lateral, and/or an elevational direction, can be determined as between two successive 3D volumes...”– the use of the RF signal from a fist plane wave to create a 3D volume which is then compared to a reference volume in order to calculate the 3D displacement corresponds to the obtaining of an elasticity result as the 3D displacement serves as the elasticity result).  
obtaining, via the processor, a second elasticity result corresponding to a second cross section in the region of interest according to the second echo signal ([0055]: “As shown for purposes of example in FIG. 3, multiple 3D volumes can be generated from two or more RFs. Each 3D volume can correspond to one or more RFs from a single ultrasound wave” and [0056]: “The method 100 can further include calculating at least one 3D displacement compared to a reference volume 103. For example, the 3D displacements, such as displacement in an axial, a lateral, and/or an elevational direction, can be determined as between two successive 3D volumes……” – the use of an RF signal from a second plane wave to create a 3D volume which is then compared to a reference volume in order to calculate the 3D displacement corresponds to the obtaining of an elasticity result as the 3D displacement serves as the elasticity result).  
wherein the first cross section is different from the second cross section ([0056]: “where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space”)
and wherein first cross section and the second cross section intersect with each other in the biological tissue ([0056]: “Where the waves are emitted from the same position at different times, the 3D displacement can reflect changes in the tissue geometry over time” – it is known to one having ordinary skill in the art that if the waves are emitted from the same position at different times, then the first and second cross section, corresponding to the first and second wave, are the same. The same cross sections means the cross sections intersect with each other).
and outputting, via a display, the first elasticity result and the second elasticity result ([0095]: “The final 3D axial strain volume was then displayed using Amira software” and [0178]: “The displacement and strain M-modes (FIGS. 24E and 24J respectively) displayed the temporal variation over the central line of the volumes and confirmed the results found” –Konofagou teaches displaying axial strains volumes and in a later embodiment, displaying displacement. It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to incorporate the displaying of the displacements in the later embodiment of Konofagou in order to provide the user with a visual of what is occurring at each step such that troubleshooting can be done at each step and because it is a known technique in the art to display results).   
wherein the outputting comprises: calculating an anisotropy parameter according to the first elasticity result and the second elasticity result ([0056]: “where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space……the method 100 can further include integrating the 3D displacements to create a 3D cumulative axial strain volume 104”- The cumulative axial strain volume is the anisotropy parameter as it represent the displacements of the tissue at varying positions ).
and outputting the anisotropy parameter ([0095]: “The final 3D axial strain volume was then displayed using Amira software”).  
Konofagou does not teach the first ultrasound wave and second ultrasound wave are in different directions nor that the first cross section and second cross section intersect in different directions. 
However, Gertner in the same field of ultrasound for elasticity measurements ([0372]: “In some embodiments, ultrasonic diagnostic techniques such as elastography are utilized to determine the progress toward heating or ablation of a region”) teaches the first ultrasound wave and second ultrasound wave are in different directions nor that the first cross section and second cross section intersect in different directions ([0352]: “…devices 5050, 5055 (FIG. 8B) apply ultrasound energy which inhibits nerve function …in this embodiment, the ultrasound is not focused but radiates outward from the source to essentially create a cylinder of ultrasonic waves that intersect with the wall of the blood vessel” – it is known to one having ordinary skill in the art that if the first and second waves intersect, the first and second echoes will intersect, and it follows that the first and second cross-sections based on these echoes will also intersect).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Konofagou with Gertner to use intersecting waves in order to hit a target at the same location and measure elasticity at the location  in order to measure progress of treatment as implied by [0352] of Gertner. 
Regarding claims 3 and 15, Gertner teaches the first ultrasound wave and the second ultrasound wave are transmitted simultaneously from different transducers respectively in the different directions to the region of interest ([0352]: “…devices 5050, 5055 (FIG. 8B) apply ultrasound energy which inhibits nerve function …in this embodiment, the ultrasound is not focused but radiates outward from the source to essentially create a cylinder of ultrasonic waves that intersect with the wall of the blood vessel”.)
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to further modify Konofagou with Gertner to allow for the known technique or using different transducers to transmit different frequencies as needed as some transducers may only transmit certain ranges of frequencies.

Regarding claims and 4 and 16, Konofagou teaches wherein the biological tissue is deformed when the ultrasound probe is located at a first position ([0008]: “The compression can include….a compression by an ultrasound probe”), and the ultrasound probe is configured to transmit the first ultrasound wave to the region of interest ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave)
wherein the first position is different from the second position ([0056]: “….where the waves are emitted from different positions…”);
and the biological tissue is deformed when the ultrasound probe is located at a second position ([0008]: “The compression can include….a compression by an ultrasound probe”), and the ultrasound probe is configured to transmit the second ultrasound wave to the region of interest ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave)
wherein the first position is different from the second position ([0056]: “….where the waves are emitted from different positions…”).

Regarding claims 5 and 17, Konofagou teaches wherein controlling the ultrasound probe to transmit the first ultrasound wave to the region of interest/the processor controls the ultrasound probe to transmit the first ultrasound wave to the region of interest by: 
transmitting the first ultrasound wave in a first transmitting direction to the region of interest with the ultrasound probe ([0056]: “Where the waves are emitted from the same position at different times” – the term: “waves” indicates multiple waves and thus includes a first wave in a first direction”) and 
controlling the ultrasound probe to transmit the second ultrasound wave to the region of interest comprises: 
transmitting the second ultrasound wave in a second transmitting direction to the region of interest with the ultrasound probe ([0056]: “Where the waves are emitted from the same position at different times” – the term: “waves” indicates multiple waves and thus includes a first wave in a second direction”)
wherein the first transmitting direction intersects the second transmitting direction ([0056]: “Where the waves are emitted from the same position at different times, the 3D displacement can reflect changes in the tissue geometry over time” – it is known to one having ordinary skill in the art that if the waves are emitted from the same position at different times, then the first and second transmitting direction, corresponding to the first and second wave, are the same. The same transmitting directions means the directions intersect with each other).

Regarding claim 8, Konofagou teaches wherein the biological tissue is deformed by one or more of a vibration caused by [(1)] an external force, [(2)]  an ultrasound radiation force, or  [(3)] a pressing with the ultrasound probe (Konofagou teaches options 1 and 3 [0008]: “ The compression can include a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe”). 

Regarding claims 11 and 20, Konofagou teaches wherein the region of interest comprises multiple regions of interest ([0056]: “….where the waves are emitted from different positions” – it is known to one having ordinary skill in the art that different positions indicate different regions of interest are being scanned), and the method further comprises: 
obtaining the anisotropy parameter corresponding to each of the multiple regions of interest according to the first elasticity result and the second elasticity result corresponding of the multiple regions of interest ([0056]: “….where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space……the method 100 can further include integrating the 3D displacements to create a 3D cumulative axial strain volume 104”- The 3D displacement serve as the elasticity results and the cumulative axial strain volume is the anisotropy parameter as it represent the displacements of the tissue at varying positions/ regions of interest), respectively obtaining multiple anisotropy parameters corresponding to the multiple regions of interest([0058]: “In certain embodiments, the method can include emitting ultrasound waves to create 3D cumulative axial strain volumes at different positions in the target tissue. For example, the method can be repeated at two or more positions to obtain multiple 3D cumulative strain volumes”).
and outputting the multiple anisotropy parameters ([0058]: “The multiple 3D cumulative strain volumes can be assembled and/or integrated to obtain a single graphical representation of the 3D cumulative strain.”)

Regarding claim 12, Konofagou teaches wherein outputting the multiple anisotropy parameters comprises: mapping multiple the anisotropy parameters corresponding to the multiple regions of interest to a same coordinate system according to a spatial position distribution of the multiple regions of interest to obtain an anisotropy parameter distribution map corresponding to the multiple regions of interest  ([0058]: “The multiple 3D cumulative strain volumes can be assembled and/or integrated to obtain a single graphical representation of the 3D cumulative strain.” – It is known to one having ordinary skill in the art that to integrate the multiple cumulative strain volumes into one graphical representation would require the mapping of the strain volumes to the same coordinate system. Furthermore, as the axial volumes are all taken on the x, y, and z coordinate plane and displayed on the x, y, and z coordinate plane it can be reasonably inferred that the final strain volume will also be on the x, y, and z coordinate plane as depicted in all the figures showing the axial strain volumes (figure 4, 5, 6, 7, and 9))

Regarding claims 10 and 19, Gertner teaches the display of elasticity results  ([0394]: “FIG. 17B depicts an imaging apparatus display which monitors treatment. Lesion 1150 is depicted on the imaging apparatus as is the aorta 1160 and renal artery 1155. The image might depict…tissue elastography…”) and that the the first elasticity result comprises a first length change; and the second elasticity result comprises a second length change different from the first length change (It is known to one having ordinary skill in the art that as elasticity represents a change in length of a tissue. Furthermore elasticity is a based on the ultrasound waves so the first and second ultrasound wave are different from each other, the first and second elasticity results will comprise different length changes. Furthermore the length changes can be understood as different because they result from two different waves or because they emitted at different times even if numerically they maybe the same value). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Konofagou with Gertner to measure length changes as it is known in the art that elastography measures the change in the length/deformation/displacement of the tissue and such a change is typically represented in a stress/strain curve which is useful for providing the user feedback on the treatment. 

Claims 2 and 14 in addition to claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al.  in view of Gertner and further in view of Toji (US 20170360408 A1).

Regarding claims 2 and 14, Konofagou teaches the method and device of claims 1 and 13, respectively, substantially as claimed. 
Konofagou does not teach wherein outputting a first or second elasticity distribution map.
However, Toji, in the same field of ultrasound elastography, teaches wherein outputting the first elasticity result and the second elasticity result further comprises outputting a fist elasticity distribution map according to the fist elasticity result and a second elasticity distribution map according to the second elasticity result ([0120] Further, the elastic modulus calculator 112 may be configured to generate and display an elasticity image mapped to color information based on elastic modulus represented by elastic modulus frame data…. For example, an elasticity image may be generated in different colors in which coordinates for which the elastic modulus is equal to or greater than a certain value are red, coordinates for which the elastic modulus is less than the certain value are green, and coordinates for which elastic modulus could not be acquired are black. Thus, convenience for a user can be improved).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the display of the elasticity result of Konofagou with the  display of a elasticity distribution map as taught in Toji in order to improve user convenience (Toji [0120]: “Thus, convenience for a user can be improved”).

Regarding claims 9 and 18, Konofagou teaches controlling an ultrasound probe to transmit a first ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a first plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”).
and controlling an ultrasound probe to transmit a second ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”). 
Furthermore, Konofagou does teaches shear wave imaging ([0067]: “In certain embodiments, the presently disclosed techniques and systems can be utilized for…shear wave imaging”) but does not go into detail as to the process of the transmission of the shear waves.
However, Toji, in the same field of ultrasound elastography, teaches wherein transmitting a first ultrasound beam to the biological tissue to generate a first shear wave in the biological tissue, and controlling the ultrasound probe to transmit the first ultrasound wave to the region of interest through which the first shear wave passes and transmitting a second ultrasound beam to the biological tissue to generate a second shear wave in the biological tissue, and controlling the ultrasound probe to transmit the second ultrasound wave to the region of interest through which the second shear wave passes ([0123: “FIG. 9 is a schematic diagram showing an outline of a process of an integrated SWS [“shear wave speed”] sequence in the ultrasound diagnostic device 100. An SWS sequence by the ultrasound diagnostic device 100 includes… a step (1b) of transmitting a push wave pulse PPP to transmit a push wave PP that converges on a specific site F in a subject, in order to excite a shear wave in the subject” – As the shear wave is a sequence of waves, there is a first shear wave and second shear wave in the sequence). 
wherein the region of interest through which the first shear wave passes is the same region of interest through which the second shear wave passes ([0123: “FIG. 9 is a schematic diagram showing an outline of a process of an integrated SWS [“shear wave speed”] sequence in the ultrasound diagnostic device 100. An SWS sequence by the ultrasound diagnostic device 100 includes… a step (1c) of repeated (m) times transmission and reception of a detection wave pulse PWP1 for detection wave PW1 transmission and reception through a region of interest ROI” – As the transmission is repeated the pulse sequence containing a first and second wave pulse passes through the same ROI). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the method of Konofagou of propagating waves throughout the body with the method of using shear waves in Toji in order to non-invasively and easily measure hardness of a tumor mass found in organs and body tissues (Toji – [0004]: “This can non-invasively and easily measure hardness of a tumor mass found in organs and body tissues, and is therefore useful in investing tumor hardness in cancer screening tests and evaluating hepatic fibrosis in examination of liver disease”)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. in view of Gertner as evidenced by Geer. (“Least squares estimation”. Encyclopedia of Statistics in Behavioral science. 2005). 

Regarding claim 6, Konofagou teaches wherein the anisotropy parameter comprises a comprises a secondary statistic based on the first elasticity result and the second elasticity result (Konofagou – [0057]: “The 3D cumulative axial distributions can be estimated from the 3D cumulative displacements by applying a least-squares estimator” – it is known to one having ordinary skill in the art that the least square estimation minimizes the squared discrepancies between observed data, in this case serves the first and second 3D displacements (first and second elasticity results) and thus it comprises a secondary statistic based on the first and second elasticity result. See: Geer for support on the principles of the least squares estimation method) and the anisotropy parameter includes a comparative analysis result of elasticity results obtained in different cross sections (Konofagou – [0057]: “where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space……the method 100 can further include integrating the 3D displacements to create a 3D cumulative axial strain volume 104”- As the displacements also reflect changes in the tissue geometry they serve as a comparative analysis result of the elasticity. These changes are then reflected in the cumulative axial strain volume (the anisotropy parameter) as it represents the displacements of the tissue at varying positions. These are routine and well-known relationships to those of ordinary skill in the art as evidenced by the teaching specific to this topic in Greer. 

Regarding claim 7, Konofagou teaches wherein the anisotropy parameter comprises at least one of [(1)] a ratio of the fist elasticity result and the second elasticity result, [(2)] a difference between the first elasticity result and the second elasticity result, [(3)] and a function of the ratio of the difference between the first elasticity result and the second elasticity result (Konofagou teaches (3) in [0100]: “3D quasi-static elastography was first applied to a two-layer gelatin phantom…The 3D cumulative axial strain volume following a 3% compression was formed, as described in the methods….The observed strain contrast was calculated and gave a value of C=14.8 dB…” and  “[0096] Two slices in the x-z and y-z plane of the 3D axial strain volume were displayed for the case of the inclusion phantoms and the liver. A region of interest (ROI) was arbitrarily applied at the strain boundary of the two layers phantom, around the inclusions and the ablation lesion. The absolute strain values were averaged inside (                
                    
                        
                            S
                        
                        
                            i
                            n
                        
                    
                
            ) and outside (                
                    
                        
                            S
                        
                        
                            o
                            u
                            t
                        
                    
                
            ) the ROI with associated standard deviations and an observed strain contrast (C) was calculated according to Formula 1, below:                 
                    C
                    =
                    20
                    
                        
                            
                                
                                    log
                                
                                
                                    10
                                
                            
                        
                        ⁡
                        
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                            )
                        
                    
                
            ” – the calculation of the strain ratio serves as the function o the ratio of the difference between the first and second elasticity result as the strain is based on an assessment of the 3D cumulative axial strain volume which is derived from the 3D displacements (first and second elasticity results). Konofagou also teaches (2) in [0057]: “The 3D cumulative axial distributions can be estimated from the 3D cumulative displacements by applying a least-squares estimator” – it is known to one having ordinary skill in the art that the least square estimation comprises taking a difference between two results, in this case the 3D displacements which serve as the first and second elasticity result. See: Geer for support on the principles of the least squares’ estimation method as used and then norm in this field of endeavor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793                                                                                                                                                            
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793